Citation Nr: 1208333	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-18 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disorder. 


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the RO in St. Petersburg, Florida.

The case was Remanded in February 2011 and is now ready for further disposition. 

In October 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  The VHA opinion has been provided to the Veteran and his representative.  The Veteran was afforded 60 days to provide additional argument or evidence.  Additional argument was received from the Veteran in December 2011.

FINDING OF FACT

The competent and credible evidence fails to support the presence of a separate and distinct disability of the right hip.


CONCLUSION OF LAW

A right hip disorder was not incurred in or aggravated by active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).





(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the present case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2007, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  



Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and private treatment records with the claims file.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Additionally, the Veteran underwent VA examinations for his right hip in October 2007 with a February 2008 addendum and March 2011.  Deficiencies existed in each.  

Notably, the October 2007 VA examination report inadequate failed to address the whether there was a relationship between the diagnosis of a right hip strain and the Veteran's service or a service-connected disability.  The subsequent February 2008 VA addendum opinion sought to resolve the oversight.  Such an opinion was provided as to whether there was a secondary relationship between the Veteran's service connected knee disability and his hip problem.  No opinion was given regarding direct service connection or secondary service-connection to the low back disability. 

The Board Remanded the claim in February 2011 for a VA examination.  In March 2011, the Veteran underwent another VA examination.  Unfortunately, in rendering its negative conclusion, the VA examiner failed to explain the discrepancy between the Veteran's claimed symptoms and the examiner's conclusion that the examination was normal.  Further, the Board finds the Veteran's March 2011 written statement both competent and credible regarding the fact that he had pain during the examination and that he said as much to the VA examiner even though the VA examiner did not record the Veteran's complaints of pain on examination.  The Board also acknowledges the Veteran's complaints that the VA examiner did not ask him to differentiate between the effects of his right hip disorder on his activities of daily living, despite the VA examiner's report that the Veteran could not differentiate between the various effects of his disorders on his activities of daily living. 

Ordinarily, if the VA does not comply with the Board's Remand directives, the Veteran is entitled to a new examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  In this case, however, the Veteran submitted additional private treatment records, including a May 2011 right hip MRI, following the March 2011 VA examination.  Thus, the Board determined that no further physical examination was necessary to evaluate his claim.  Only a medical opinion was necessary.  The Board decided that a more prudent course was to obtain a VHA opinion. 

A VHA opinion was obtained in October 2011.  Here, the examiner reviewed the medical records, and rendered opinions regarding direct and secondary service connection questions that were asked of him.  His opinions were supported by sufficient rationale. 

Recognition is given to the Veteran's contention that the October 2011 VHA opinion is also inadequate.  See Veteran's December 2011 statement.  Specifically, the Veteran argues that the VHA opinion did not consider his complaints of continuity of symptomatology and his private treatment records.  He disagrees with the VHA physician's finding that his right hip disability resolved because this finding was based on the inadequate March 2011 examination, which had not adequately considered the Veteran's subjective complaints of pain.  He also contends that he is too young to have the degenerative changes found on the MRIs. 
 
The Board has reviewed the October 2011 VHA opinion and finds no deficiencies.  The VHA physician provided an adequate rationale for his negative nexus opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  He reviewed all of the medical records, including service treatment records and post-service private records and VA records.  The treatment records also contain the Veteran's statements regarding continuity of symptomatology; and, the examiner made references to the Veteran's "complaints in service and since discharge," as well as references to his "continued complaints."  Therefore, the Board finds that the examiner did consider the Veteran's complaints of continuity of symptomatology.  Further, to the extent that the examiner based his conclusion on the March 2011 VA examination that did not adequately address the Veteran's lay complaints,  such does not nullify the opinion.  As explained in the section below, the Board finds negative nexus opinion in reference to the May 2011 MRI findings is based on sufficient rationale.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

In the present case, the Veteran initially contended that he has a right hip disorder that is related to a right patellar tendon repair in service, for which he is already service-connected.  He is also service-connected for a low back disability.  The Veteran claims direct service connection on the basis of continuity of right hip symptomatology since service.  Based on the foregoing, the Board has considered whether he is entitled to service connection on either a direct basis or a secondary basis. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Regarding direct service connection, generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), which are applicable here, any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence, generally medical, establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For the following reasons, the Board finds that "residuals, right hip strain" diagnosed in October 2007 is not a current disability for which service connection may be granted.  Further, based on the findings of the VHA opinion, the current "diagnoses" of (1) minimal inflammation at the ischial insertion of the hamstring, (2) a right hip degenerative tear of posterior labrum with small paralabral cyst and (3) strain of gluteous medius muscle with no focal tear or hematoma, do not represent a separate and distinct disability of the hip.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As noted above, the Veteran underwent a right patellar tendon repair in service. The Veteran had injured his right patellar playing football in service.  He contends that his right hip disorder is due to a limp that he has had since the right patellar injury in service.  Thus, Shedden element (2) has been met.

Post-service treatment records reveal that the Veteran first sought treatment for right hip symptomatology in July 2007, less than one year following his discharge from service.  There is also no evidence of a diagnosis of arthritis.  The May 2011 MRI, which is discussed below, identifies a degenerative tear of the posterior labrum not degenerative joint disease. 

As noted above, the Veteran underwent a VA examination in October 2007, which the Board has deemed to be inadequate as far as reliance on a nexus opinion as it did not contain an opinion regarding any relationship to service or a service-connected disability.  However, the Board has considered the Veteran's reports during the examination and the October 2007 VA examiner's findings.  The VA examiner noted pain on motion and listed the Veteran's complaints of locking and limitations on standing and walking. The October 2007 VA examiner also noted that the Veteran had a normal gait and walked without a limp.  The VA examiner diagnosed residuals, right hip strain.  The VA examiner did not explain how she arrived at the diagnosis of residuals, right hip strain.  For example, whether the diagnosis indicated that he had previously had a right hip strain for which he currently experienced residuals, or any other explanation for the diagnosis.  Therefore, the Board places little probative value on the October 2007 VA examination report. 

In the February 2008 addendum opinion, the examiner indicated that it was less likely than not that the right hip strain was caused by or a result of the service-connected right knee injury status post-surgical repair.  The VA examiner provided rationale that there was no objective evidence in the c-file review to support a connection between the two conditions and no objective evidence to support the claim on medical literature review.  The opinion was based on medical literature review, medical record review, and clinical experience.  

The Board places a high probative value on the February 2008 addendum opinion as it relates to secondary service connection for a disorder related to the right knee injury.  However, as noted above, the opinion was deficient in that it did not provide an opinion addressing direct service connection or secondary service connection regarding a relationship to a low back disorder. 


Next, a June 2008 private MRI report indicated an impression that no hip fracture or avascular necrosis was present but that there was minimal inflammation at the ischial insertion of the hamstring and clinical correlation was recommended.  The private treatment records did not indicate that the inflammation of the hamstring was related to service or a service connected disability. 

The Veteran underwent a VA examination in March 2011.  At that time, he reported symptoms of deformity, instability, pain, stiffness, weakness, and locking; however, the VA examiner found the right hip to be normal and reported that there was no objective evidence of pain on physical examination.  The examiner determined that any right hip strain that was present at the October 2007 VA examination had resolved and that therefore, no opinion was necessary.  However, the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, in light of the disparate findings, further explanation regarding the resolution of the right hip strain question was required. 

Next, a May 2011 private MRI noted impressions of (1) a right hip degenerative tear of posterior labrum with small paralabral cyst and (2) strain of gluteous medius muscle with no focal tear or hematoma.  The May 2011 MRI did not note an impression of hamstring inflammation as was seen on the 2008 MRI.  The private treatment records did not contain an opinion regarding a relationship between any right hip disorder and service or a service-connected disability.  

A VHA opinion was obtained in October 2011 to determine whether the Veteran had a right hip disability that was related to service or a service-connected disability, including his service-connected low back disability.  The VHA physician concluded that it is less likely than not that the Veteran's right hip disorder is related to service or a service-connected disability.  


In reaching this decision, the examiner considered all of the medical reports of record, including reports which contained the Veteran's complaints of pain and other symptomatology.  He explained that it is more likely that the Veteran's complaints of pain in service and following service discharge were actually referred back pain.  The pain was back pain experienced with right hip symptomatology, not a separate right hip disorder.  He then went on to state that the Veteran's complaints of pain following service were not related to the right hip abnormality found on MRI in 2011 because that same abnormality was not found on the 2008 MRI, during a time when the Veteran was complaining of right hip symptomatology.  The examiner found it significant that the right hamstring inflammation found on the 2008 MRI was not present on the May 2011 private MRI, even though the Veteran still complained of right hip symptomatology.  He opined that the resolved right hamstring inflammation was not related to service or a service-connected disability.  He emphasized that there was "no disability that can be related to the hip."  The Board interprets this opinion as meaning that because the Veteran's symptoms continued after the hamstring inflammation had resolved, the hamstring inflammation could not have been the cause of the Veteran's complaints.  In reaching this conclusion, the Board is not using its own medical opinion but merely connecting the dots drawn by the VHA examiner.  Interpretation of the expert physician's opinion does not conflict with the holding in Thurber v. Brown, 5 Vet. App. 119 (1993).

The examiner further explained that the 2011 MRI was normal except for the finding of a degenerative tear and that such a finding was part of the normal process of aging and not related to service.  He indicated that his finding was supported by the fact that the degenerative change was not seen on the 2008 MRI and was therefore a new development since 2008 and not related to service.  Similarly, he found that because the gluteous medius muscle strain seen in 2011 was not seen in 2008, it likewise, was not related to service.  Indeed, as noted above, the Veteran's complaints began before the MRI in 2008, which did not reveal the diagnoses noted on the May 2011 MRI report.     

The Board acknowledges that the VHA examiner also concluded that the cyst and strain seen on the 2011 MRI do not necessarily cause a disability and determined that in this case, they are not a indicative of a disability.  It is unclear as to whether this finding was made solely on the determination of the March 2011 VA examination that the Veteran does not have a disability of the hip.  Such does not diminish the overall probative value of the VHA opinion.  

Notably, the remainder of the opinion adequately explains that the Veteran's right hip symptomatology is not a separate and distinct disability from his low back disability for which he is already service-connected.  The examiner accepts the notation that the Veteran has experienced chronic hip pain since service.  However, he more than adequately explains that the right hip pain experienced after discharge was actually referred back pain.  He reviewed the same medical treatment records and the report of the physical examination as were reviewed by the October 2007 VA examiner who diagnosed residuals, right hip strain, and provided sound rationale for his determination.  The Board places greater weight on finding that the right hip symptomatology was actually referred back pain.  

That being said, the Board recognizes that the VHA examiner did not explicitly address whether the right hip strain was related to service or a service-connected disability and as noted above, recognizes that under McClain, such an opinion would be required, if a disability were diagnosed and then resolved during the pendency of the claim.  However, this case is distinguished from McClain in that the Board finds that the totality of evidence establishes that the diagnosis of residuals, right hip strain was incorrect.  The Veteran did not have a separate right hip disorder when he initially filed his claim.  Such was clearly set forth and explained in the VHA opinion.  Further, as explained above, the Board finds that the examiner adequately explained that the more recent right hip diagnoses found on the MRIs in 2008 and 2011 are not related to service or a service-connected disability.  

The Board has weighed the October 2007 diagnosis against the October 2011 expert medical opinion and placed greater weight on the medical opinion which stated that the symptomatology was actually referred back pain and by extension, not a separate disability. The October 2007 diagnosis was based on a limited review of the record and limited physical findings.  The diagnosis is essentially anecdotal.  Conversely, the VHA opinion is based of a detailed record review and testing data and is accompanied by detailed rationale.

The Board has also reviewed VA outpatient treatment records but finds that they do not indicate a separate right hip disorder that is related to service. 

The Board has also considered the Veteran's statements of continuity of symptomatology.  Because the Veteran's continuous symptoms have been found to be related to a disability for which he is already service-connected, the Board finds that service connection for a separate right hip disorder, is not warranted. 

The Board has considered the Veteran's statements that he has a separate right hip disorder that is due to service or a service-connected disability.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

As noted above, the Board finds the Veteran's statements regarding his observations of his symptoms to be both competent and credible.  However, the Board has also considered the Veteran's statements regarding the etiology of his current complaints and finds that he is not competent to testify regarding the nature and etiology of his right hip symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  As right hip symptomatology may have differing causes, the Board finds the Veteran is not competent to offer testimony regarding its etiology.  Indeed, as discussed, the VHA examiner has provided a sound explanation as to why the Veteran's right hip symptomatology is essentially referred back pain, which is already service connected.

The Board has also considered the Veteran's arguments that he is too young to have the degenerative tear found on the May 2011 MRI.  However, the Board similarly finds the Veteran is not competent to offer testimony regarding the etiology of his degenerative tear as these changes may develop separate from readily observable symptoms. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a right hip disorder is denied. 

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


